Citation Nr: 1801982	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-10 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 4, 2011, for the staged rating of 100 percent for ischemic heart disease (IHD).


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from July 1963 to June 1967 and June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.
In February 2016 and September 2016, the Board remanded for further development.  Substantial compliance was achieved through the October 2016 addendum medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  The preponderance of the evidence weighs in favor of a finding that the Veteran's IHD has never manifested in chronic congestive heart failure (CHF).  

2.  The preponderance of the evidence weighs in favor of a finding that the Veteran's metabolic equivalent (MET) has never measured 3 or less prior to February 4, 2011.  

3.  The preponderance of the evidence weighs in favor of a finding that the Veteran's left ventricular ejection fraction (LVEF) has never measured less than 30 percent.   


CONCLUSION OF LAW

The criteria for an earlier effective date for the IHD rating of 100 percent have not been met.  See 38 U.S.C. §§ 5110, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.400(o)(2), 4.104, Diagnostic Code (DC) 7005 (2017); Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's IHD is currently rated at: 10 percent from September 10, 2002, to January 31, 2006; 30 percent from February 1, 2006, to February 3, 2011; and 100 percent since February 4, 2011.  See June 2011 Codesheet.  The Veteran generally contends that the effective date of the 100 percent rating should be earlier.  See August 2011 statement; April 2014 VA Form 9.  However, for the reasons discussed below, an earlier effective date for that rating is not warranted. 

The effective date of a staged rating is the earliest date that it is factually ascertainable that the criteria for that disability rating were met.  See 38 C.F.R. § 3.400(o)(2); Fenderson, 12 Vet. App. at 119; Hart, 21 Vet. App. at 509-10.  In this case, the Board must determine the earliest date that the 100 percent criteria were met.  A 100 percent rating is warranted when IHD manifests in: (1) chronic congestive heart failure; (2) a workload of 3 or less METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or (3) left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DC 7005.  When a laboratory determination of METs by exercise testing cannot be performed for medical reasons, estimation may be used.  See 38 C.F.R. § 4.104, NOTE (2).  In this case, February 4, 2011, is the earliest date that these criteria were met.  

First, the preponderance of the evidence weighs in favor of a finding that the Veteran's IHD has never manifested in chronic CHF.  None of the records identifies chronic CHF.  See VA and SSA-furnished treatment records (lacking CHF finding); examinations/DBQs (lacking CHF finding).  As such, the IHD has never manifested in chronic CHF and an earlier effective date is not warranted on this basis. 

Second, the preponderance of the evidence weighs in favor of a finding that the Veteran's METs has never measured 3 or less prior to February 4, 2011.  A January 2006 stress test measured 6.1 METs.  A June 2006 record by Edkins discussed previous stress test findings of 6.9 METs (although the test date was unspecified, it is irrelevant to the present claim, as the MET measurement is well outside of the 100 percent criteria).  The February 2011 DBQ estimated 2 METs (exercise testing was not conducted and the examiner failed to specify whether medical reasons prevented testing; however, the adequacy of this finding is irrelevant to the present question of whether the 100 percent criteria were met prior to February 4, 2011).  Of note, the October 2016 examiner opined that the February 2011 estimation of 2 METs was based solely on the Veteran's February 2011 report of functional limitations; there was no indication that this estimation was representative of an earlier period.  As such, the MET has never measured 3 or less prior to February 4, 2011, and an earlier effective date is not warranted on this basis.

Third, the preponderance of the evidence weighs in favor of a finding that the Veteran's LVEF has never measured less than 30 percent.  July 2005 testing revealed a LVEF of 55 percent.  See SSA-furnished treatment records.  A January 2006 record by Young and Patel revealed a LVEF of 67 percent.  A June 2006 record by Edkins revealed a LVEF of 55 percent.  A June 2008 VA record revealed a LVEF of 65 to 70 percent.  The February 2011 DBQ merely reiterated the June 2008 LVEF finding of 65 percent.  As such, the LVEF has never measured less than 30 percent and an earlier effective date is not warranted on this basis.

In sum, the preponderance of the evidence weighs in favor of a finding that the Veteran's: (1) IHD has never manifested in chronic CHF; (2) MET has never measured 3 or less prior to February 4, 2011; and (3) LVEF has never measured less than 30 percent.  Although the Veteran contended that an earlier effective date was warranted because he has been on long-term, continuous medication and was found totally disabled by SSA, those criteria are not among those warranting a 100 rating.  See August 2011 statement; 38 C.F.R. § 4.104, DC 7005.  As such, February 4, 2011, is the earliest date that these criteria were met and an earlier effective date is not warranted.


ORDER

Entitlement to an earlier effective date for the IHD rating of 100 percent is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


